DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on Request for Continued Examination, Arguments/Remarks, and Amendments filed on 08/12/2021 and Examiner-Initiated interview held on 08/27/2021.
Claims 22, 29, and 36 have been amended according to Amendments filed on 08/12/2021. Claims 22, 29, and 36 have been additionally amended according to Examiner’s amendment agreed upon during Examiner-Initiated interview held on 08/27/2021.
The information disclosure statement(s) (IDS) submitted on 05/17/2021 has been considered by the examiner.
Claims 22-42 are presented for examination.

Examiner's Amendment
Authorization for this examiner’s amendment was given in a communication with Attorney Russell Blaise on 27 August 2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
--- Claims 22, 29, and 36 are amended by Examiner’s Amendment as Follows ---

EXAMINER'S AMENDMENT
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Attorney Russell Blaise on 08/27/2021. The Examiner's amendment includes additional features from dependent claims 28, 35, and 42 incorporated into independent claims 22, 29, and 36 in order to address the 35 U.S.C. 101 rejection.

The application has been amended as follows: 
IN THE CLAIMS:

Please amend claim 22 as follows:
22.	(Currently Amended by Examiner’s Amendment) A method comprising:
providing, via a display at a merchant device, a first graphical user interface (GUI) configured to receive input;
receiving input, via the first GUI, the input comprising information indicative of a service offered by a merchant;
providing the information indicative of the service offered by the merchant to a server;
causing the server to retrieve, from a structure database, a plurality of promotion option structures associated with the service offered by the merchant, each of the plurality of promotion options structures comprising a set of configurations that is pre-approved for automated approval, the automated approval determined utilizing a historical database comprising historical information regarding an efficacy of previously offered promotions,
wherein each of the plurality of promotion option structures are generated by:
applying machine learning to each of a plurality of promotion options associated with the service to leverage similarity measures of extracted features to previously grouped features; 

periodically repeating the tagging of the plurality of promotion options with component data as additional promotion data exists for component construction; and 
generating a particular promotion option structure comprised of the component data with which a target promotion option was tagged and a normalized title;   
providing, via the display now presenting an updated GUI, a plurality of tiles, each of the plurality of tiles being distinct and configured to be selected, wherein each of the plurality of tiles are indicative of the retrieved one or more promotion option structures,
wherein each tile includes at least one option and the descriptor associated with each included option,
wherein each of the one or more tiles is generated using term equivalencies identified for normalization and feature extraction and the region, peer-group, and market-segments in which specific terms are used,
wherein providing, via the updated GUI, the plurality of tiles includes:
enabling editing of a descriptor associated with each of the plurality of tiles, by presenting a list of available selections;
receiving one or more tile selections via the first GUI;
confirming that the one or more tile selections and the edited descriptor correspond to a configuration that is pre-approved for automated approval; and
providing a window within the updated GUI configured to display a message indicative of a pre-approval, 
in an instance in which the one or more tile selections and the edited descriptor do not correspond to a configuration that is pre-approved for automated approval, providing a window within the updated GUI configured to display a message indicative of a lack of approval.


Please amend claim 29 as follows:
29.	(Currently Amended by Examiner’s Amendment) An apparatus, the apparatus comprising a processor and a memory, the memory storing computer program code that, when executed by the processor, causes the apparatus to:
provide, via a display at a merchant device, a first graphical user interface (GUI) configured to receive input;
receive input, via the first GUI, the input comprising information indicative of a service offered by a merchant;
provide the information indicative of the service offered by the merchant to a server;
cause the server to retrieve, from a structure database, a plurality of promotion option structures associated with the service offered by the merchant, each of the plurality of promotion options structures comprising a set of configurations that is pre-approved for automated approval, the automated approval determined utilizing a historical database comprising historical information regarding an efficacy of previously offered promotions,
wherein each of the plurality of promotion option structures are generated by:
applying machine learning to each of a plurality of promotion options associated with the service to leverage similarity measures of extracted features to previously grouped features; 
tagging each of the plurality of promotion options with component data indicative of each component in the set of features into which the extracted features are grouped; 
periodically repeating the tagging of the plurality of promotion options with component data as additional promotion data exists for component construction; and 
generating a particular promotion option structure comprised of the component data with which a target promotion option was tagged and a normalized title;   
provide, via the display now presenting an updated GUI, a plurality of tiles, each of the plurality of tiles being distinct and configured to be selected, wherein each of the plurality of tiles are indicative of the retrieved one or more promotion option structures,
wherein each tile includes at least one option and the descriptor associated with each included option,
wherein each of the one or more tiles is generated using term equivalencies identified for normalization and feature extraction and the region, peer-group, and market-segments in which specific terms are used,
wherein providing, via the updated GUI, the plurality of tiles includes:
enabling editing of a descriptor associated with each of the plurality of tiles, by presenting a list of available selections;
receive one or more tile selections via the first GUI;
confirm that the one or more tile selections and the edited descriptor correspond to a configuration that is pre-approved for automated approval; and
provide a window within the updated GUI configured to display a message indicative of a pre-approval, 
in an instance in which the one or more tile selections and the edited descriptor do not correspond to a configuration that is pre-approved for automated approval, providing a window within the updated GUI configured to display a message indicative of a lack of approval.

Please amend claim 36 as follows:
36.	(Currently Amended by Examiner’s Amendment) A computer program product, the computer program product comprising a non-transitory computer-readable storage medium storing computer program code that, when executed by an apparatus, causes the apparatus to:
provide, via a display at a merchant device, a first graphical user interface (GUI) configured to receive input;
receive input, via the first GUI, the input comprising information indicative of a service offered by a merchant;
provide the information indicative of the service offered by the merchant to a server;
cause the server to retrieve, from a structure database, a plurality of promotion option structures associated with the service offered by the merchant, each of the plurality of promotion options structures comprising a set of configurations that is pre-approved for automated approval, the automated approval determined utilizing a historical database comprising historical information regarding an efficacy of previously offered promotions,
wherein each of the plurality of promotion option structures are generated by:
applying machine learning to each of a plurality of promotion options associated with the service to leverage similarity measures of extracted features to previously grouped features; 
tagging each of the plurality of promotion options with component data indicative of each component in the set of features into which the extracted features are grouped; 
periodically repeating the tagging of the plurality of promotion options with component data as additional promotion data exists for component construction; and 
generating a particular promotion option structure comprised of the component data with which a target promotion option was tagged and a normalized title;   
provide, via the display now presenting an updated GUI, a plurality of tiles, each of the plurality of tiles being distinct and configured to be selected, wherein each of the plurality of tiles are indicative of the retrieved one or more promotion option structures,
wherein each tile includes at least one option and the descriptor associated with each included option,
wherein each of the one or more tiles is generated using term equivalencies identified for normalization and feature extraction and the region, peer-group, and market-segments in which specific terms are used,
wherein providing, via the updated GUI, the plurality of tiles includes:
enabling editing of a descriptor associated with each of the plurality of tiles, by presenting a list of available selections;
receive one or more tile selections via the first GUI;
confirm that the one or more tile selections and the edited descriptor correspond to a configuration that is pre-approved for automated approval; and
provide a window within the updated GUI configured to display a message indicative of a pre-approval, 
in an instance in which the one or more tile selections and the edited descriptor do not correspond to a configuration that is pre-approved for automated approval, providing a window within the updated GUI configured to display a message indicative of a lack of approval.


Allowable Subject Matter
Claims 22-42 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 22-42 were rejected on the ground of Non-Statutory Double Patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,229,432 in a Final Rejection filed on 05/14/2021. The Applicant has filed a timely Terminal Disclaimer showing that the claimed invention and Patent No. 10,229,432 were commonly owned. The claims are allowable over the Non-Statutory Double Patenting rejection.

Claims 22-42 were rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claims are directed to a judicial exception (i.e. abstract idea) in a Final Rejection filed on 05/14/2021. The claims are allowable over the 35 U.S.C. § 101 rejection:
The Applicant has provided the following persuasive arguments in Arguments/Remarks and Amendments filed on 08/12/2021. The Applicant asserts “Applicant submits that the claims are amended herein, obviating the rejection. In particular, Applicant submits that the claims, as amended, are directed to statutory subject matter, and in addition to being directed to statutory subject matter, Applicant submits that the claims are not directed to a judicial exception (i.e., an abstract idea, as alleged by the Examiner). And even assuming arguendo that the Examiner were to find that claims are directed to an abstract idea, Applicant submits that the claimed invention (and any alleged abstract to which the claimed invention may be allegedly directed) is integrated into a practical application. Furthermore, even assuming arguendo that the Examiner were to find that the claimed invention and/or the alleged abstract idea to which the claimed invention is directed is not integrated into a practical application, Applicant submits that the claimed invention includes elements that, when considered either alone or in combination, constitute significantly more than any alleged abstract to which the claimed invention may be directed.”
Examiner would like to additionally note that according to the Examiner’s Amendment entered above, the independent claims recite “providing, via the display now presenting an updated GUI, a plurality of tiles, each of the plurality of tiles being distinct and configured to be selected, wherein each of the plurality of tiles are indicative of the retrieved one or more promotion option structures, wherein providing, via the updated GUI, the plurality of tiles includes: enabling editing of a descriptor associated with each of the plurality of tiles, by presenting a list of available selections; receiving one or more tile selections via the first GUI; confirming that the one or more tile selections and the edited descriptor correspond to a configuration that is pre-approved for automated approval; and providing a window within the updated GUI configured to display a message indicative of a pre-approval, in an instance in which the one or more tile selections and the edited descriptor do not correspond to a configuration that is pre-approved for automated approval, providing a window within the updated GUI configured to display a message indicative of a lack of approval.” The claims recite limitations that are indicative of integration into a practical application. The claims satisfy the Prong 2 consideration because the claims recite an “improvement to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)” (e.g. user interface) and the claims would be “applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception” - see MPEP 2106.05(e) and Vanda Memo. Therefore, claims 22-42 are patent eligible and overcome the 35 U.S.C. § 101 rejection.

Claims 22-42 were rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Publication 2008/0040175 to Dellovo in view of U.S. Patent 8,010,404 to Wu and in further view of U.S. Publication 2013/0007020 to Basu in a Final Rejection filed on 05/17/2021. The claims are allowable over the 35 U.S.C. § 103 rejection:
The Applicant has provided the following persuasive arguments in Arguments/Remarks and Amendments filed on 08/12/2021. The Applicant asserts “Applicant submits that Dellovo, Wu, and Basu taken alone or in combination, fail to teach or suggest the above-identified features of amended Claim 22. Specifically, Applicant submits that Dellovo, Wu, and Basu fail to teach or suggest that “each of the plurality of promotion option structures are generated by: applying machine learning to each of a plurality of promotion options associated with the service to leverage similarity measures of extracted features to previously grouped features; tagging each of the plurality of promotion options with component data indicative of each component in the set of features into which the extracted features are grouped; periodically repeating the tagging of the plurality of promotion options with component data as additional promotion data exists for component construction; and generating a particular promotion option structure comprised of the component data with which a target promotion option was tagged and a normalized title,” as recited in amended Claim 22… Basu discloses the application of machine learning to extract common features, such as nouns and verbs from text, by, for example, looking for patterns in the language. The extracted words are then tagged based on what type of word they are (i.e., nouns are tagged as NN, etc.). Conceptually, this disclosure is very different from the claimed invention, where for a particular category (e.g., leisure offers / activities) and sub-category (e.g., running) — see paragraphs [0076] — extracted features from each of a plurality of promotion options are grouped and then each of the plurality of promotion options are tagged with component data indicative of each component in the set of features into which the extracted features are grouped. That is (referencing paragraphs [0076]), wherein component “1” has been extracted, for example, from a promotion that includes [1] [‘1’,’5k’] [‘1’,’ entry’ ], which is then grouped with a promotion where “1” is extracted as part of the extracted components [‘1’,’entry’,’1’], the two sets of components are grouped and a promotion option is tagged with both. If later, extracted components [‘1’,’half-marathon’,’entry’] [‘1’,’month’,’half-marathon’] are then grouped with the previous two sets of components, the promotion option is updated to be tagged with the newly extracted components.”
Examiner would like to additionally note that according to the Examiner’s Amendment entered above, the independent claims recite “wherein each of the plurality of promotion option structures are generated by: applying machine learning to each of a plurality of promotion options associated with the service to leverage similarity measures of extracted features to previously grouped features; tagging each of the plurality of promotion options with component data indicative of each component in the set of features into which the extracted features are grouped; periodically repeating the tagging of the plurality of promotion options with component data as additional promotion data exists for component construction; and generating a particular promotion option structure comprised of the component data with which a target promotion option was tagged and a normalized title; providing, via the display now presenting an updated GUI, a plurality of tiles, each of the plurality of tiles being distinct and configured to be selected, wherein each of the plurality of tiles are indicative of the retrieved one or more promotion option structures, wherein each tile includes at least one option and the descriptor associated with each included option, wherein each of the one or more tiles is generated using term equivalencies identified for normalization and feature extraction and the region, peer-group, and market-segments in which specific terms are used, wherein providing, via the updated GUI, the plurality of tiles includes: enabling editing of a descriptor associated with each of the plurality of tiles, by presenting a list of available selections; receiving one or more tile selections via the first GUI; confirming that the one or more tile selections and the edited descriptor correspond to a configuration that is pre-approved for automated approval; and providing a window within the updated GUI configured to display a message indicative of a pre-approval, in an instance in which the one or more tile selections and the edited descriptor do not correspond to a configuration that is pre-approved for automated approval, providing a window within the updated GUI configured to display a message indicative of a lack of approval.” Dellovo, Wu, and Basu do not explicitly disclose the limitations of the invention; utilizing a machine learning algorithm to tag promotion options with features, wherein the tagging is repeated when additional promotion data exists and providing an updated GUI with respect to tile selections and edited descriptors, wherein the updated GUI displays a message indicative of a lack of approval if the selections do not correspond to a pre-approval. This uniquely distinct feature alongside the combination of limitations in independent claims 22, 29, and 36 render the claims allowable over the art. Thus, claims 22-42 are believed to be in condition for allowance.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Azam Ansari, who can normally be reached on Mon-Fri, 8 am to 4:30 pm at telephone number 571-272-7047.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
August 28, 2021